DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 101, 103-124 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 101, for a method of generating a graphical representation of cardiac information on a display screen; acquiring an anatomical model of the heart including at least one cardiac chamber, including updating the anatomical model at least once every 30 minutes; electronically determining multiple sequential data sets of source information corresponding to cardiac activity at multiple cardiac locations of the at least one cardiac chamber, the source information comprising dipole density information determined for a point on a surface of the heart, surface charge information, temperature information, pH information, or a combination of two or more thereof, rendering the calculated information as an instantaneous map of cardiac activation across the entire at least one cardiac chamber that graphically differentiates values of the calculated information overlaid on the anatomical model has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792